Title: To Thomas Jefferson from John Garland, 18 February 1822
From: Garland, John,Summers, George W.
To: Jefferson, Thomas


Sir,
Washington College
Feb. 18th 1822
Some of the members of this institution having formed themselves into a Society, for their improvement in speaking, have taken the liberty of calling it the Jefferson Society, as a token of the high esteem and veneration, with which they regard your virtue and talent.We sir have the honour of being appointed a committee, to write you in order to, be informed what day & by claims the Glory, of having given Birth, to a statesman who is now the admiration of the world, and will one day rank with a Lycurgus and a Solon.We wish to be informed of this that we may hereafter celebrate that day, as the brightest era in the annals of our republic by answering this our humble request (and if you think proper) to send us any, advice which your superior wisdom may dictate, you will oblige us exceedingly.We have sir the honour of being your most obedient humble servants,Geo W. Summers}CommitteandJohn B Garland